IN TI-IE SUPREME COURT OF TI-IE STATE OF DELAWAR_E

TYRONE NORWOOD, §
§ No. 194, 2017
Defendant Below, §
Appellant, § Court Below-Superior Court of
§ the State of Delaware
v. §
§ Cr. ID No. 0405006248 (N)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: June 16, 2017
Decided: September 11, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 1 1th day of September 2017, after careful consideration of the appellant’s
opening brief, the appellee’s motion to aftirm, and the Superior Court record, it
appears to the Court that:

(1) The appellant, Tyrone Norwood, filed this appeal from the Superior
Court’s summary dismissal of his second motion for postconviction relief under
Superior Court Criminal Rule 61. The appellee, State of Delaware, has filed a
motion to affirm the Superior Court’s judgment on the ground that it is manifest on
the face of Norwood’s opening brief that the appeal is without merit. We agree and

affirm.

(2) Norwood pled guilty and was sentenced in 2005 for murder second
degree and related offenses. The convictions and sentence were affirmed on direct
appeal.l In 2012, Norwood filed a motion for postconviction relief under Rule 61.
After responsive pleadings and affidavit, a Superior Court Commissioner issued a
report finding that Norwood’s claims were not supported by the record and
recommending that the motion should be denied. After the Superior Court adopted
the Commissioner’s report and denied Norwood’s motion, we affirmed the Superior
Court’sjudgment.2

(3) On April 26, 2017, Norwood filed a “motion for evidentiary hearing”
asking to withdraw his guilty plea. The Superior Court considered the motion under
Rule 61 and summarily dismissed the motion under Rule 61(d)(2).3 This appeal
followed.

(4) Norwood argues on appeal that Rule 61(d)(2) does not apply to a
motion seeking relief from a guilty plea entered in 2005. The argument is without
merit. Norwood’s motion was controlled by the version of Rule 61(d)(2) in effect
on April 26, 2017, when he filed the motion, not by a former version of the rule as

he now contends4

 

' Norwood v. State, 2006 WL 2190585 (Del. Aug. l, 2006).

2 Norwood v. Srale, 2013 WL 5614266 (Del. Oct. 10, 2013).

3 Sta!e v. Norwood, 2017 WL 1735362 (Del. Super. May 1, 2017).

4 See Del. Super. Ct. Crim. R. 61(d)(2) (amended June 4, 2014, and applying to postconviction
motions filed on or after that date).

2

(5) Rule 61(d)(2) provides that a second or subsequent motion for
postconviction relief shall be summarily dismissed unless the movant was convicted
after a trial and the motion satisfies the pleading requirements of subsections (2)(i)
or (2)(ii).5 Here, because the motion was Norwood’s second motion for
postconviction relief following a guilty plea, the motion Was subject to summary
dismissal under Rule 61(d)(2).

NOW, TI-[EREFORE, IT IS OR.DERED that the motion to affirm is
GRANTED. Thejudgment of the Superior Court is AFFIRMED.

BY THE COURT:

T felt

 

u ice

 

5 ld. R. 61(d)(2)(i), (ii).